Citation Nr: 1415946	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-09 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for Buerger's disease (with amputation of left 1st, 2nd, and 4th toes, with Raynaud's disease).

2.  Entitlement to service connection for back condition, to include as secondary to Buerger's disease.

3.  Entitlement to service connection for teeth condition, to include as secondary to Buerger's disease.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2013 the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal.  See 38 C.F.R. § 3.159 (2013).   Specifically, the Board finds that the claims file, including the computerized electronic Virtual VA claims file and VBMS, is not complete for appellate review at this time.  

In correspondence received March 2010, the Veteran's representative advised that the Veteran's medical records could be found at the VA Medical Centers (VAMC) in Jamaica Plain, Massachusetts and in Bedford, Massachusetts.   The Veteran's claims file seems to only include medical records from the Bedford VAMC, for treatment the Veteran received in the 1990s. 

In his VA Form 9, the Veteran claims that the VA failed to assist him in developing his claim, failed to review medical evidence he submitted, and failed to properly consider the evidence contained in his file.  Accordingly, and in keeping with VA's duty to assist the Veteran, the RO/AMC should obtain relevant treatment records from the VAMCs in Jamaica Plains and Bedford, Massachusetts to the extent that such records exist.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that any and all new VA treatment records pertaining to the Veteran are added to the claims file and available for review.  Specifically, the RO should determine whether the Veteran sought treatment at the Bedford, Massachusetts and Jamaica Plains, Massachusetts VA Medical Centers for the disabilities claimed on appeal.  

If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO should then arrange for any further development suggested by evidence received pursuant to the request above, and then readjudicate the claims.  If they remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


